               Case 2:20-cv-01834-BJR Document 38 Filed 01/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                          )
 9   PATRIK GUSTAVSSON,                   )               CASE NO. 2:20-cv-01834-BJR
                                          )
10                           Non-Party,   )               ORDER TRANSFERRING MATTER
                                          )               TO THE NORTHERN DISTRICT OF
11               v.                       )               ILLINOIS
                                          )
12   PLAINTIFFS IN IN RE: ETHIOPIAN       )
     AIRLINES FLIGHT ET 302 CRASH,        )
13                                        )
                             Respondents. )
14   ____________________________________)
15

16          Before the Court are two sets of motions. First, Non-Party Patrik Gustavsson moves to

17   quash, or otherwise stay, a subpoena for his depositional testimony issued in the underlying case

18   In re Ethiopian Airlines Flight ET 302 Crash, 1:19-cv-02170 (N.D. Ill.), located in the United
19
     States District Court for the Northern District of Illinois. Mot. to Quash, Dkt. No. 1. Second, both
20
     parties move to seal not only the Motion to Quash, but much of the briefing in this matter. Mot.
21
     to Seal, Dkt. No. 2; Mot. to Seal Surreply, Dkt. No. 14; Mot. to Seal Resp., Dkt. No. 21; Mot. to
22
     Seal Reply, Dkt. No. 31; Mot. to Seal Reply, Dkt. No. 35.
23

24          In response to Mr. Gustavsson’s Motion to Quash, Respondent Plaintiffs request transfer

25   of this matter to the Northern District of Illinois pursuant to FRCP 45(f) (“When the court where
                                                      1
               Case 2:20-cv-01834-BJR Document 38 Filed 01/21/21 Page 2 of 2




     compliance is required did not issue the subpoena, it may transfer a motion under this rule to the
 1
     issuing court . . . if the court finds exceptional circumstances”). Pls.’ Resp. to Mot. to Quash, Dkt.
 2

 3   No. 22 (Redacted), 23 (Sealed). In an action substantially similar to the one before this Court, the

 4   United States District Court for the Southern District of Texas granted a Non-Party’s request—
 5   pursuant to FRCP 45(f)—to transfer an action to quash a subpoena in the same underlying case to
 6
     the Northern District of Illinois and sealed the record. See In re Deposition Subpoena Direct to
 7
     Mark E. Forkner in the Case of In re Ethiopian Airlines Flight ET 302 Crash, 4:20-mc-02746
 8
     (W.D. Tex.); Resp. to Mot. to Quash, Ex. 2, Dkt. No. 24-1 at 2 (Oct. 20, 2020 Order in 20-mc-
 9

10   02746 (W.D. Tex.)). Respondent Plaintiffs have also asserted that further subpoenas raising the

11   same substantive issues in both this matter and the one before the Western District of Texas are

12   likely to be issued. Resp. to Mot. to Quash at 5.
13          After review and consideration of the briefs submitted by the parties and the relevant
14
     history in related actions, the Court finds this matter meets the requirements set forth in FRCP
15
     45(f) and hereby TRANSFERS this matter to the Northern District of Illinois for determination in
16
     connection with the underlying litigation. Further, the Court hereby GRANTS the parties’ Motions
17

18   to Seal, Dkt. Nos. 2, 14, 21, 31, 35.

19

20          DATED this 21st day of January, 2021.
21

22                                                           _______________________________
                                                             BARBARA J. ROTHSTEIN
23                                                           UNITED STATES DISTRICT JUDGE

24

25
                                                         2
